 
EXHIBIT 10.1
 
MINERAL CLAIM OPTION AGREEMENT
 
THIS OPTION AGREEMENT DATED the 21th day of September, 2012.
 
AMONG:
 
UNION GULF RESOURCES LTD., a company incorporated in Hong Kong with an address
at 1002, 10th fl. Malaysia Bldg 50 Gloucester Rd.,Wanchai, Hong Kong.
 
 (“UGR”)
 
AND:
 
GREENTECH MINING INTERNATIONAL, INC., a company incorporated under the laws of
the State of Delaware with an address at 1840 Gateway Drive, Suite 200, Foster
City, CA, 94404.
 
(“GMI”)
 
WHEREAS:
A.  
UGR (the “Optionor”) is fully authorized by the recorded and beneficial owner or
is the sole recorded and beneficial owner of certain mineral claims and tenures
located in the State of Arizona as further described in Schedule “A” hereto (the
“Property”);



B.  
The Optionor wishes to Option its’ right, title and interest in and to the
Property to GMI (the         Optionee) ; and



 
C.  
The parties wish to enter into this Option Agreement to set forth their
respective rights and obligations in respect of the option of the Property.

 
NOW THEREFORE in consideration of the premises and of the mutual covenants,
agreements and representations and warranties of the parties hereinafter
contained, the parties covenant and agree as follows:

 
Definitions
 
1.  
In this Option Agreement, the following words have the following meanings:



(a)  
“Agreement Date” means the date of this Option Agreement;



(b)  
“Closing Date” means on November 20 , 2012, or such other date as mutually
agreed upon by the parties;



(c)  
“Consideration” has the meaning ascribed to such term in Section 2;



(d)  “Property” has the meaning ascribed to such term in Schedule A.
 
Option of Property
 
 
 

--------------------------------------------------------------------------------

 
 
 
2.  
The Optionor agrees to option and the Optionee agrees to option a 100% interest
in and to the Property. In consideration therefore (the “Consideration”), the
Optionee will:

 
(a)  
provided that the Optionee has not abandoned the Property in accordance with
Section 12, the Optionee will pay to the Optionor a payment (the “Payments”) as
follows:
 
(i) $750,000 on December 1, 2012,
(ii) $350,000 on March 1, 2013,
(iii) $350,000 on June 1, 2013,
(iv) $350,000 on September 1, 2013,
(v) $350,000 on December 1, 2013,
(vi) $350,000 on March 1, 2014
(vii) $350,000 on June 1, 2014
(vii) $350,000 on September 1, 2014
(viii) $300,000 on December 1, 2014
 (v) Upon the payment of this $3,500,000 Optionor shall deliver the escrowed
deed back to Optionee for its destruction or upon request by Optionee to destroy
said deed per Section 7 (h).

 
(b)  
Optionor does hereby grant unto the Purchaser the exclusive and irrevocable
right, during the term of this agreement, of first refusal and first option to
purchase, upon the terms and conditions hereinafter set forth, Optionor’s
property situated in Mohave County, Arizona, including without limitation the
following described property together with all improvements located thereon:
See attached Exhibit “A”

 
(c)  
the right of first refusal or first option to purchase may only be exercised by
Optionee within fourteen days (14) days from notification by Optionor that
Optionor’s desires to sell the subject property. Optionor is obligated to
provide such notice to Optionee prior to offering the subject property to a
third party.



(d)  
the Optionee shall be responsible for any and all property payments due to any
governmental authority on the Property during the terms of this Option
Agreement. Optionee will also be responsible for reclamation for any areas
disturbed by optionee.

 
Optionors’ Representations and Warranties
 
3.  
The Optionor represents and warrants to the Optionee that, as at the Agreement
Date and at the Closing Date:

 
(a)
the Optionor is fully authorized by the recorded and beneficial owner or is the
sole recorded and beneficial owner of an undivided l00% interest in and to the
Property;



(b)
the claims comprising the Property have been properly located and staked and
recorded in compliance with the laws of the jurisdiction in which they are
situate, are accurately described in Schedule “A” and are valid and subsisting
mineral claims;



(c)
the Property is in good standing under all applicable laws and regulations, all
assessment work required to be performed and filed has been performed and filed,
all taxes and other payments have been paid and all filings have been made;

 
 
2

--------------------------------------------------------------------------------

 
 
(d)
the Property is free and clear of any encumbrances, liens or charges and neither
the Optionor nor, to the best of the Optionors’ knowledge, any of their
predecessors in interest or title, have done anything whereby the Property may
be encumbered;



(e)
the Optionor has the right to enter into this Option Agreement and to Option the
Property in accordance with the terms of this Option Agreement, there are no
disputes over the title to the Property, and no other party has any interest in
the Property or the production therefrom or any right to acquire any such
interest;



(f)
there are no outstanding orders or directions relating to environmental matters
requiring any work, repairs, construction or capital expenditures with respect
to the Property and the conduct of the operations related thereto, and the
Optionor has not received any notice of same and are not aware of any basis on
which any such orders or direction could be made;



(g)
the Optionors’ ownership of the Property is in compliance with, is not in
default or violation in any material respect under, and the Optionor has not
been charged with or received any notice at any time of any material violation
of any statute, law, ordinance, regulation, rule, decree or other applicable
regulation in connection with the Optionors’ ownership of the Property;



(h)
the Optionor has duly filed all reports and returns required to be filed with
governmental authorities and have obtained all governmental permits and other
governmental consents, except as may be required after the execution of this
Option Agreement and all of such permits and consents are in full force and
effect, and no proceedings for the suspension or cancellation of any of them,
and no investigation relating to any of them, is pending or to the knowledge of
the Optionor, threatened, and none of them will be adversely affected by the
entry into this Option Agreement;



(i)
the Optionor has held the Property in material compliance with all laws, rules,
statutes, ordinances, orders and regulations and the Optionor has not received
any notice of any violation thereof, nor is the Optionor aware of any valid
basis therefore;



(j)
there is no adverse claim or challenge against or to the ownership of or title
to any part of the Property and, to the knowledge of the Optionor, there is no
basis for such adverse claim or challenge which may affect the Property;



(k)
 there are no actual or pending proceedings for, and the Optionor is unaware of
any basis for, the institution of any proceedings leading to the placing of the
Optionor in bankruptcy or subject to any other laws governing the affairs of
insolvent parties;



(l)
 the Optionor has advised the Optionee of all of the material information
relating to the mineral potential of the Property of which they have knowledge;



  (m)
 no filing or registration with, no notice to and no permit, authorization,
consent, or approval of any public or governmental body or authority or other
person or entity is necessary for the consummation of the option contemplated by
this Option Agreement or to enable the Optionee to option the Property on the
Closing Date;

 
 
3

--------------------------------------------------------------------------------

 
 
  (n)
 there are no mine workings or waste dumps or mine tailings on the Property
other than the estimated one million five hundred thousand (1,500,000) tons of
gold bearing material. Optioner represents and warrants that the mined and stock
piled ore consists of 100,000 tons of high-grade gold bearing ore that averages
.75 Ounces Per Ton,  (23.25 Grams per ton),  to 2.3 Ounces Per Ton, (71.3 Grams
per ton), the balance of the 1,400,000 tons of stock piled ore is low grade gold
bearing ore and  gold bearing tailings ranging from .001 OPT to .20 OPT, as
described in Schedule A. Additional historical mining records and laboratory
test data with assays will be provided during the due diligence period;



(o)
 the Optionor has the legal capacity and competence to enter into and execute
this Option Agreement and to take all actions required pursuant hereto;



(p)
 the entering into of this Option Agreement and the transactions contemplated
hereby do not result in the violation of any of the terms and provisions of any
law applicable to, or of any agreement, written or oral, to which the Optionor
may be a party or by which the Optionor is or may be bound;



(q)
the Optionee and others will rely upon the truth and accuracy of the
acknowledgements, representations and agreements contained in this Option
Agreement, and agrees that if any of such acknowledgements, representations and
agreements are no longer accurate or have been breached, the Optionor shall
promptly notify the Optionee.



(r)
the Optionor has duly executed and delivered this Option Agreement and it
constitutes a valid and binding agreement of the Optionor enforceable against
the Optionor;



(s)
the Optionor has received and carefully read this Option Agreement; and



(t)
the Property is not subject to any mining royalties imposed by any persons,
federal, state, provincial, municipal or local authority, which are beyond the
control of the Optionor.

 
Survival of Optionors’ Representations and Warranties
 
 
4. The representations and warranties of the Optionor in this Option Agreement
shall survive the closing of the Option of the Property contemplated hereby and
shall continue in full force and effect for the benefit of the Optionee. Such
representations and warranties shall apply to all assignments, conveyances,
transfers and documents delivered in connection with this Option Agreement, and
there shall not be any merger of any representations and warranties in such
assignments, conveyances, transfers or documents notwithstanding any rule of
law, equity or statute to the contrary and all such rules are hereby waived. The
Optionor shall have the right to waive any representation and warranty made by
the Optionee in its’ favour without prejudice to any of their recourses with
respect to any other breach by it. The Optionor shall indemnify and save
harmless the Optionee from and against any loss, damages, actions and costs
arising from the Optionors’ representations and warranties given hereunder or
pursuant to this Option Agreement being incorrect or breached.

 
Optionees’ Representations and Warranties
 
5.
 The Optionee represents and warrants to the Optionor that, as at the Agreement
Date and at the Closing Date:



(a)
 it has been duly organized and validly exists as a company in good standing
under the laws of the State of Delaware



(b)
 upon completion of the option of the Property, it will be lawfully authorized
to hold mineral claims and real property under the laws of the State of Arizona;

 
 
4

--------------------------------------------------------------------------------

 

 
(c)
 it has duly obtained all corporate authorizations for the execution of this
Option Agreement and for the performance of this Option Agreement by it, and the
consummation of the transactions herein contemplated will not conflict with or
result in any breach of any covenants or agreements contained in, or constitute
a default under, or result in the creation of any encumbrance under the
provisions of the Articles of the Optionee or any shareholders' or directors'
resolution, indenture, agreement or other instrument whatsoever to which the
Optionee is a party or by which it is bound or to which it or the Property may
be subject; and



(d)
 no proceedings are pending for, and the Optionee is unaware of any basis for
the institution of any proceedings leading to, the dissolution or winding up of
the Optionee or the placing of the Optionee in bankruptcy or subject to any
other laws governing the affairs of insolvent corporations.



Survival of Optionees’ Representations and Warranties


6.
 The representations and warranties of the Optionee in this Option Agreement
shall survive the closing of the Option of the Property contemplated hereby and
shall continue in full force and effect for the benefit of the Optionor. Such
representations and warranties shall apply to all assignments, conveyances,
transfers and documents delivered in connection with this Option Agreement, and
there shall not be any merger of any representations and warranties in such
assignments, conveyances, transfers or documents notwithstanding any rule of
law, equity or statute to the contrary and all such rules are hereby waived. The
Optionee shall have the right to waive any representation and warranty made by
the Optionor in the Optionees’ favor without prejudice to any of its recourses
with respect to any other breach by the Optionee. The Optionee shall indemnify
and save harmless the Optionor from and against any loss, damages, actions and
costs arising from any of the Optionees’ representations and warranties given
hereunder or pursuant to this Option Agreement being incorrect or breached.

 
Closing Documents


7.
This Agreement provides for the deeding of the claims from Optionor to Optionee
at Closing, and a recordation of said deed. In consideration of such transfer in
advance of full payment, Optionee hereby grants to Optionor a first position
security interest in the two patented mining claims until such time as the
purchase price has been paid in full; at which time the security interest shall
terminate, by providing to Optionor, the owner of said claims, an original,
notarized and signed quit claim deed back to the said property in the event of
default or termination.  Optionor shall hold said deed and agrees not to file
said deed unless Buyer is in default of this Agreement, or Optionee voluntarily
terminates this Agreement.  If Optionee sells said Property, Optionor agrees to
destroy said deed, or deliver to Optionee for destruction, once Optionee has
paid Optionor in full for the purchase of said Property.



(a)
the Optionor’s security interest in the claims shall be evidenced by a deed back
from Optionee to Optionor for the two patented mining claims, which shall be
held in escrow by Optionor pending payment in full.



(b)
Optionee agrees and shall not deed the claims out to any third party so long as
there is a remaining unpaid balance on the purchase price.



(c)
 this Agreement shall close outside of escrow at a private table top meeting
between Optionee and Optionor. The closing process shall be as follows:



(d)
the parties shall execute this contract.

 
 
5

--------------------------------------------------------------------------------

 

 
(e)
 Optionee shall deliver the sum of Seven Hundred Fifty Thousand ($750,000.00)
Dollars payable sixty (60) days from the execution and Effective Date of this
Agreement.  If said amount is not paid within Three (3) business banking days
from the sixty (60) days from the Effective Date, this Agreement shall become
null and void and of no further force and effect.



(f)
 Optionor shall deliver to Optionee a notarized quitclaim deed for the two
patented claims, which Optionor will record at the Mohave County, Arizona
Recordation Office; and at the Bureau of Land Management upon receipt of payment
in 7 (e).



(g)
 Optionee shall deliver to Optionor at closing a quitclaim deed back for the two
patented claims. Said deed shall be held in escrow by Optionor,
individually.  The purpose of this deed is to evidence and perfect the security
interest of the Optionor in the claims.  Optionee understands that Optionor is
authorized to record this deed, returning ownership of the claims to Optionor,
only in the event that Optionee shall go into default on this Agreement, as set
forth in Section 2 herein, or in the event of termination.



(h)
Upon payment in full of the purchase price, Optionor shall deliver the escrowed
deed back to Optionee for its destruction or upon request by Optionee to destroy
said deed.



(i)
 On the Closing Date, the Optionor will deliver to the Optionee, all data and
other information in the possession or control of the Optionor with respect to
the Property which have not been previously delivered to the Optionee.

 
Conditions Precedent


8.
 The obligation of the Optionee to complete the Option of the Property
contemplated hereby is subject to the satisfaction of the following conditions
precedent:



(a)  
the Optionors’ representations and warranties will be true and correct at the
Closing Date;



(b)  
the Optionee shall have the right to remove and conduct evaluation of five
hundred tons (500)of material that is stockpiled on the Property in the due
diligence review with respect to the Property and title thereto and shall be
satisfied with same, in its sole discretion;



(c)  
the Optionor shall have received all regulatory approvals or consents necessary
to consummate the transactions set out herein including, without limitation, the
Option of the Property to the Optionee;



  (d)  
the Optionor will have performed and complied in all material respects with any
obligations which it may have to the Optionee under this Option Agreement; and
 



  (e)  
 no statute, rule, regulation, decree, ruling or injunction will have been
enacted or entered into, and no litigation, proceeding, government inquiry or
investigation will be pending, which challenges, prohibits or restricts, or
seeks to prohibit or restrict, the consummation of the transactions contemplated
by this Option Agreement.



9.
 The foregoing conditions precedent are inserted for the benefit of the Optionee
and may be waived in whole or in part by the Optionee by notice in writing to
the Optionor.



10.
 The obligation of the Optionor to complete the transactions contemplated hereby
is subject to the satisfaction of the following condition precedent:

 
(a)   
the Optionors’ representations and warranties will be true and correct on the
Closing Date;

 
 
6

--------------------------------------------------------------------------------

 
 


(b)   
no statute, rule, regulation, decree, ruling or injunction will have been
enacted or entered into, and no litigation, proceeding, government inquiry or
investigation will be pending, which challenges, prohibits or restricts, or
seeks to prohibit or restrict, the consummation of the transactions contemplated
by this Option Agreement; and



(c)   
             the Optionee will have performed and complied in all material
respects with any obligations     which it may have to the Optionor under this
Option Agreement.



11.
The foregoing conditions precedent is inserted for the benefit of the Optionor
and may be waived in whole or in part by the Optionor by notice in writing to
the Optionee.

 
Right to Abandon Property Interests

 
12.
The Optionee, at its sole discretion, may abandon all interests and cease
mineral exploration and extraction work on the Property at any time by providing
at least 30 days written notice, the “Termination Notice”, to the Optionor. The
Optionee shall have not further obligations to the Optionor in regards to option
payments, exploration and extraction work payments as of the effective date of
the “Termination Notice”

 
Further Assurances


13.
 Each party shall execute all further documents or assurances as the other party
may reasonably require to carry out the terms and intention of this Option
Agreement.

 
Notice


14.
 Each notice, demand or other communication required or permitted to be given
under this Option Agreement shall be in writing and shall be delivered or
telecopied to such party at the address for such party specified above. The date
of receipt of such notice, demand or other communication shall be the date of
delivery thereof if delivered or, if given by telecopier, shall be deemed
conclusively to be the next business day. Either party may at any time and from
time to time notify the other party in writing of a change of address and the
new address to which notice shall be given to it thereafter until further
change.

 
Payment


15.
All references to monies hereunder will be in United States funds. All payments
to be made to any party hereunder may be made by check delivered to such party
at its address for notice as provided in the address for such party specified
above. Unless instructed by the Optionor in writing,

 
All Further Acts.
 
  16.
 Each of the parties hereto will do any and all such acts and will execute any
and all such documents as may reasonably be necessary from time to time to give
full force and effect to the provisions and intent of this Option Agreement. The
Optionor further agree that it will, at any time and from time to time after the
date hereof, upon the Optionees’ request, execute, acknowledge and deliver or
cause to be executed and delivered, all further documents or instruments
necessary to effect the transactions contemplated in this Option Agreement.

 
Entire Agreement
 
 
7

--------------------------------------------------------------------------------

 
 


17.
 This Option Agreement constitutes the entire agreement between the parties and
replaces and supersedes all agreements, memoranda, correspondence,
communications, negotiations and representations, whether verbal or express or
implied, statutory or otherwise, between the parties with respect to the subject
matter herein.

 
Assignment


18.
The Optionor and Optionee will not assign any right, benefit or interest in this
Option Agreement without the written consent of the other party, which consent
may not be unreasonably withheld.

 
Gender
 
19.
Wherever the singular or neuter are used herein the same shall be deemed to
include the plural, feminine or masculine.

 
Enurement


20.
 This Option Agreement shall ensure to the benefit of and be binding upon the
parties hereto and their respective successors and permitted assigns.

 
Governing Laws


21.
This Option Agreement shall be governed by, and construed in accordance with,
the laws of the State of Arizona applicable therein. The parties irrevocably
submit to the exclusive jurisdiction of the courts of the State of Arizona with
respect to any legal proceedings arising herefrom.

 
Counterparts and Electronic Means.
 
22.
 This Option Agreement may be executed in several counterparts, each of which
will be deemed to be an original and all of which will together constitute one
and the same instrument. Delivery of an executed copy of this Lease Agreement by
electronic facsimile transmission or other means of electronic communication
capable of producing a printed copy will be deemed to be execution and delivery
of this Option Agreement as of the day and year first written above.

 
Independent Legal Advice.
 
23.
Each of the parties acknowledges that: they have sought or have otherwise
waived, independent tax and legal advice with respect to this Option Agreement
and the documents delivered pursuant thereto.

 
IN WITNESS WHEREOF this Option Agreement has been executed by the parties hereto
as of the day and year first above written.
 
UNION GULF RESOURCES LTD.,
 


 
Per:
 
Authorized Signatory
 
GREENTECH MINING INRNATIONAL, INC.
 


Per: Matthew Neher


/s/ Matthew Neher

 
Chief Executive Officer
 
 
8

--------------------------------------------------------------------------------

 
 
 
EXHIBIT A
 
Portland, Sunshine and Sunshine No. 2


The Portland, Sunshine and Sunshine No. 2 Patented mining claims, situated in
Sections 14 and 15, Township 23 North, Range 21 West of the Gila and Salt River
Base and Meridian, Mohave County, Arizona, in the Minnesota Mining District,
being shown on Mineral Survey No. 3757 on file in the Bureau of Land Management,
as granted by Patent No. 909600 recorded September 1, 1923, in Book 32 of Deeds,
Page 306; also known as Mohave County Parcel Numbers 35009001 (Sunshine &
Sunshine #2) and 35009002 (Portland).


Portland Mine, Lost Cabin Wash, Pilgrim District,
Black Mts, Mohave Co., Arizona, USA


Latitude: 35°22'50"N
Longitude: 114°30'44"W


·  
 Ref.: Conrad, J.E., et al (1990), Mineral Resources of the Black Mountains
North and Burns Spring Wilderness Study Areas, Mohave County, Arizona



·  
USGS Bull. 1737-C: C2; AZ Dept. Min. Resources - Portland Mine files; US Bur.
Mines file data cluster NO 1439 - Portland Mine;



·  
USGS Info. Circ. 6901 (1936): 48; Gardner, E.D. (1936), Gold mining and milling
in the Black Mountains, western Mohave County, Arizona,



·  
US Bur. Mines Info. Circ. 6901: 48; Niemuth, N.J. (1987), Arizona Mineral
Development 1984-1986, AZ Dept. Mines & Min. Resources Directory 29;AZ Dept.
Min. Resources (ADMR) Portland Mine file;



·  
Bur. Land Mgmt. Arizona Mining claim file No. 28157;



·  
MRDS files #10088844 & 10283253.



An open pit gold mine located between the Black Mountains North and Burns Spring
Wilderness Study areas on the west side of the Black Mountains. Probably
discovered in the early 1930's as an underground and surface mine. Mining
operations began in 1935 or early 1936. Probably closed in the early 1940's.
Reopened by the Western States Minerals Corp. in March, 1985, produced between
1985 and 1989. Mineralization is a 5 to 20 foot thick, north-trending,
brecciated quartz and calcite vein, striking approximately north and dipping 20º
to 30º east and in 10 to150 feet of stockwork in the footwall. Undated quartz
diorite and basalt dikes are exposed in the footwall, and Tertiary andesite and
latite make up the hanging wall. Altered rhyolite, which crops out in both
wilderness study areas, NE of the mine, has anomalous surface and sub-surface
gold concentrations. Workings are an open pit mine. Approximately 1,000,000 tons
of ore was removed in the most recent mining period.


9
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


